MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                           Oct 22 2018, 8:35 am

court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Robert B. Coffey,                                        October 22, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-479
        v.                                               Appeal from the Floyd Superior
                                                         Court
State of Indiana,                                        The Honorable Susan L. Orth,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         22D01-1509-FD-1749



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-479 | October 22, 2018              Page 1 of 7
[1]   Robert B. Coffey appeals from the trial court’s restitution order. We affirm.


                                      Facts and Procedural History

[2]   Coffey was the Paymaster of The Southeast Marine Corps League (the

      “League”), a military veterans league. On September 18, 2015, the State

      charged him with theft as a class D felony and theft as a level 6 felony. In

      October 2017, the State and Coffey entered into a plea agreement pursuant to

      which he agreed to plead guilty to two counts as amended of criminal

      conversion as class A misdemeanors. The parties agreed he would receive a

      sentence of 365 days suspended on each count to be served concurrently and

      that the League had a right to a restitution hearing. Coffey pled guilty pursuant

      to the plea agreement, and the court accepted the plea and sentenced him

      consistent with the plea agreement.


[3]   On January 25, 2018, the court held a restitution hearing. Jason Fessell, a

      Senior Vice Commandant of the League, testified that Coffey told the League

      that Harley Davidson would donate a motorcycle to the League for a raffle. He

      indicated the League’s goal was to raise $30,000 by selling 300 raffle tickets for

      $100 each. Fessell testified that he and members of the League, other than

      Coffey, sold 175 of the tickets and that Coffey claimed to have sold 125 tickets.

      He testified that Coffey, as the Paymaster, controlled the funds coming into and

      out of the League and its checking account and that the League opened a

      separate account for the raffle event. Fessell testified that Coffey was not

      present for most of the day on the day of the raffle drawing, the League


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-479 | October 22, 2018   Page 2 of 7
      proceeded with the drawing and a winner was drawn, and at that time Coffey

      showed up and said that he had locked the keys in the warehouse where the

      motorcycle was located and did not have access to it. Fessell indicated that

      several members of the League drove to the warehouse, looked through the

      windows, and discovered that basically the warehouse was empty. Fessell

      indicated that Coffey, at the sheriff’s office, admitted that there was no

      motorcycle.


[4]   Fessell testified that the League knew that $17,500 should have been in its

      account because it had sold 175 tickets and that, when Coffey turned over the

      account, it contained about $550. Fessell also indicated that Coffey produced a

      motorcycle for the raffle winner and that he assumed that Coffey used the

      $17,500 that had been raised to purchase the motorcycle.1 Fessell testified that

      Coffey took the League’s ability or opportunity to raise another $12,500 based

      on the 125 tickets he claimed to have sold and that the League was seeking that

      amount. Fessell also indicated that, when the members sold tickets, they gave

      the money to Coffey to place into the League’s account.


[5]   Michael Maloney, the Commandant of the League at the time of the raffle,

      testified that approximately 160 raffle tickets were sold. He indicated that he

      and other League members met with a detective and that, when the detective




      1
        The State presented a document reflecting a purchase of a Harley Davidson vehicle for a total of $17,721.50
      including sales tax and fees, and the name identified as the buyer on the document is the name of the person
      who Fessell testified was the raffle winner.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-479 | October 22, 2018                   Page 3 of 7
      asked what the League wanted to do, he told the detective that Coffey needed

      to make the League whole on the motorcycle. He testified that he knew the

      League had sold $16,000 worth of tickets, that there were expenses for the

      shirts, trophies, and food, and that he believed the League was owed twelve or

      thirteen thousand dollars.


[6]   Coffey testified that he thought 155 to 160 raffle tickets had been sold, that he

      intended to obtain a donated motorcycle from Harley Davidson but that fell

      through, and that he was embarrassed and panicked. He testified that he and

      his wife took money from their retirement accounts to pay for the motorcycle,

      and that he was asked to purchase, and did purchase, the motorcycle.


[7]   In closing, the prosecutor stated the League was requesting restitution in the

      amount of $12,500. Coffey’s counsel argued that Coffey purchased the

      motorcycle and did everything he was requested to do. He also stated he did

      not know why the League was coming back for unsold tickets and argued that

      whether the League would have sold those tickets was speculative.


[8]   The trial court indicated it would order restitution in the amount of $12,500 and

      stated in part:


              I believe there’s an argument for you to be responsible for
              [$16,000]. . . . I still don’t accept that [160] tickets were sold and
              that money just doesn’t, is gone. I just, I have a hard time
              understanding that there’s [$16,000] of T-shirts, registrations and
              trophies that have gone in and out when it’s an organization that
              never had large sums of money to begin with. . . . I think that
              [$16,000] could have gone to support veterans and instead had to

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-479 | October 22, 2018   Page 4 of 7
              be used, um, for I’m not sure. I still don’t know if that was partly
              used to purchased [sic] the bike that should have been a donated
              bike. I don’t, I don’t know where the money is. But bottom line,
              it was your responsibility. [S]o I’m ordering that [$12,500] be
              paid toward the League.


      Transcript at 132-133.


                                                  Discussion

[9]   Coffey argues that the League requested restitution based on the amount it

      could have raised had Coffey given it the opportunity to sell the 125 tickets

      which he claimed to have sold, that there is no evidence the League would have

      sold his 125 raffle tickets, and accordingly that any conclusion the League

      suffered losses of $12,500 is pure speculation. The State responds that, while

      the trial court awarded restitution in the amount of $12,500 as the League

      requested, it did not do so based upon any speculation regarding the value of

      the 125 raffle tickets Coffey purported to have sold and that, instead, the court

      properly found that the evidence showed that Coffey exercised unauthorized

      control over the money collected for the raffle tickets that had been actually

      sold by his fellow League members in an amount at least equaling $16,000. In

      reply, Coffey argues that, at the restitution hearing, the State presented the

      testimony of a representative from the League who stated the position of the

      League that restitution be requested for the value of the unsold raffle tickets.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-479 | October 22, 2018   Page 5 of 7
[10]   A person who knowingly or intentionally exerts unauthorized control over

       property of another person commits criminal conversion, a class A

       misdemeanor. Ind. Code § 35-43-4-3.


[11]   The primary purpose of restitution is to vindicate the rights of society and to

       impress upon the defendant the magnitude of the loss the crime has caused.

       Gonzalez v. State, 3 N.E.3d 27, 29 (Ind. Ct. App. 2014). Restitution also serves

       to compensate the offender’s victim. Id. An order of restitution is generally

       within the trial court’s discretion, and it will be reversed only upon a finding of

       an abuse of that discretion. Id. at 30.


[12]   Indiana law authorizes the trial court to order restitution for damages incurred

       as a result of the crime. See Ind. Code § 35-50-5-3. Any loss proven to be

       attributable to the defendant’s charged crimes is recoverable as restitution.

       Smith v. State, 990 N.E.2d 517, 520 (Ind. Ct. App. 2013), trans. denied. Under

       our abuse of discretion standard, we will affirm the trial court’s decision if there

       is any evidence supporting the decision. Id. We will not reweigh the evidence.

       Id.


[13]   The record shows that evidence was presented that 160 raffle tickets were sold

       for a total of $16,000 and that the proceeds of those ticket sales were given to

       Coffey but not turned over to the League. Fessell testified that 175 tickets were

       sold for a total of $17,500 and that the League was “out that money.”

       Transcript at 27. He indicated that, when the League members sold the raffle

       tickets, they gave the money to Coffey to place in the League’s account. Coffey


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-479 | October 22, 2018   Page 6 of 7
       indicated that he thought 155 to 160 raffle tickets had been sold. Maloney

       indicated that approximately 160 tickets were sold and that he thought that the

       League was owed, after accounting for expenses, twelve or thirteen thousand

       dollars. We will not reweigh the evidence and will affirm if there is any

       evidence supporting the restitution order. See Smith, 990 N.E.2d at 520.


[14]   Based upon the record, and in light of the raffle tickets actually sold, we cannot

       say that the trial court abused its discretion in ordering Coffey to pay restitution

       in the amount of $12,500.


[15]   For the foregoing reasons, we affirm the trial court’s order.


[16]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-479 | October 22, 2018   Page 7 of 7